Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US20190044107A1 (Ito).

Regarding claim 1, Ito teaches an energy storage device includes: a terminal portion; a current collector; and a connecting portion which connects the terminal portion and the current collector [abs]. Ito teaches the terminal [#200; 0051] comprising: a plate-like metallic first member [#210] and a second member [#232] which is metallically joined to one plate surface of the first member and which is constituted by a metal that differs from a metal constituting the first member [0104-a material of the terminal portion 210 of the negative electrode terminal 205 is aluminum or aluminum alloy, and a material of the connecting portion 230 is copper or copper alloy], wherein a first stepped portion constituted by an end of the second member, which is more protruded than the one plate surface of the first member, is formed at a boundary between the plate surface and the metallically-joined second member, and further a second stepped portion which protrudes from the one plate surface of the first member is formed on the plate surface [please refer to the annotated figure 3 below to illustrate the claimed limitations].

    PNG
    media_image1.png
    614
    505
    media_image1.png
    Greyscale

Regarding claim 2, Ito teaches wherein the first member is constituted by aluminum or an alloy having aluminum as a main component, and the second member is constituted by copper or an alloy having copper as a main component [0104-.a material of the terminal portion 210 of the negative electrode terminal 205 is aluminum or aluminum alloy, and a material of the connecting portion 230 is copper or copper alloy].

Regarding claim 3, Ito teaches an electrode body including a positive electrode [fig. 1 #200] and a negative electrode [fig. 1 #205] [0055]; a battery case housing therein the electrode body [fig. 1, #100]; a positive electrode terminal and a negative electrode terminal electrically connected to the positive electrode and negative electrode of the electrode body [0055], respectively; and a gasket [#160] arranged between the battery case and the positive electrode terminal and between the battery case and the negative electrode terminal [fig.1], wherein at least one of the positive electrode terminal and the negative electrode terminal includes the terminal according to claim 1, the first member of the terminal is arranged outside the battery case, the second member of the terminal is arranged so as to extend from the outside of the battery case to inside of the battery case, and the gasket [#160; sealing members; fig. 10; 0115] is pressed by both the first stepped portion and the second stepped portion outside the battery case [please refer to the annotated fig. 3 in claim 1 to illustrate the claimed features] [0115; a negative electrode terminal 205 may be fixed to a lid body 110 by performing swaging using gaskets (three negative electrode sealing members 160 a, 160 b, and 160 c in FIG. 10). FIG. 10 illustrates a configuration of the negative electrode terminal and portions around the negative electrode terminal of an energy storage device according to a modification of the embodiment. With such a configuration, the energy storage device can keep gastightness].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/404,616 (US Publication US20220085469A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a terminal constituting any of positive and negative electrodes of a secondary battery, the terminal comprising: a plate-like metallic first member and a metallic second member; a recessed portion [i.e. stepped portion] is formed on a surface on an opposite side to the surface, to which the second member is welded, of the first member;  wherein the first member and the second member are constituted by metals that differ from each other; wherein the first member is constituted by aluminum or an alloy having aluminum as a main component, and the second member is constituted by copper or an alloy having copper as a main component.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729